Judgment, Supreme Court, New York County (Joan B. Carey, J., and a jury), entered June 5, 2007, in an action for personal injuries and wrongful death alleging medical malpractice and general negligence, dismissing the complaint, unanimously affirmed, without costs.
The claimed errors in the verdict sheet are not preserved for appellate review since plaintiffs did not object thereto (CPLR *5374110-b; see Suria v Shiffman, 67 NY2d 87, 97 [1986]), and we decline to review them (see Pagnotta v Diamond, 51 AD3d 1099, 1100 [2008]). In any event, nothing in the record or verdict indicates that the jury was confused by the wording of the interrogatories (cf. e.g. Herbert H. Post & Co. v Sidney Bitterman, Inc., 219 AD2d 214, 223 [1996]), and no issues were raised as to general negligence (see McKoy v County of Westchester, 272 AD2d 307 [2000]; Wahler v Lockport Physical Therapy, 275 AD2d 906 [2000], lv denied 96 NY2d 701 [2001]) or res ipsa loquitur (see Kruck v St. John’s Episcopal Hosp., 228 AD2d 565 [1996]) that should have been charged and submitted to the jury. Concur—Andrias, J.P, Nardelli, Catterson, Acosta and DeGrasse, JJ.